UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4199



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KIPP POLSTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00149)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Slawinski, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kipp Polston appeals the district court’s order revoking

his supervised release and sentencing him to eleven months in

prison.    Polston’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), representing that there are no

meritorious grounds for appeal, but raising as a possible issue

whether the district court plainly erred when it refused to allow

Polston an opportunity to respond to the Government’s argument in

favor of supervised release revocation. Polston was advised of his

right to file a pro se supplemental brief but has not done so.         The

Government elected not to file a responding brief.              Finding no

reversible error, we affirm.

            Under 18 U.S.C. § 3583(e)(3) (2000), the district court

may revoke a term of supervised release and require the defendant

to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in imposition

of the term of supervised release without granting credit for time

previously served on post-release supervision.            We review the

district   court's   decision   to   revoke   a   defendant's   supervised

release for an abuse of discretion.       See United States v. Davis,

53 F.3d 638, 642-43 (4th Cir. 1995).

           The district court need only find a violation of a

condition of supervised release by a preponderance of the evidence.

See 18 U.S.C. § 3583(e)(3) (2000).            Polston admitted to the


                                 - 2 -
violations        alleged    in    the     petition       to    revoke    his   supervised

release. Accordingly, we conclude the district court did not abuse

its discretion in revoking his supervised release.                              Moreover,

Polston’s revocation sentence was within the advisory Chapter 7

revocation range of five to eleven months.

              We also conclude that, contrary to Polston’s attorney’s

assertions,        both     Polston      and    his   attorney       were   given    ample

opportunity to argue to the district court why revocation of

supervised release was unwarranted. We find the district court did

not    err   in    rejecting       their       arguments       and   revoking   Polston’s

supervised release.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues.                              We

therefore affirm the district court’s revocation of Polston’s

supervised release and the resulting eleven-month sentence.                          This

court requires that counsel inform Polston in writing of his right

to petition the Supreme Court of the United States for further

review.      If Polston requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

file    a    motion   with        this   court      for    leave     to   withdraw    from

representation.           Counsel's motion must state that a copy thereof

was served on Polston.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                            - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 4 -